UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6881



KAREN B. WYCHE,

                                               Plaintiff - Appellant,

          versus


VIRGINIA STATE UNIVERSITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Dennis W. Dohnal, Magistrate
Judge. (CA-04-766-DWD)


Submitted:   October 20, 2005              Decided:   October 28, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Karen B. Wyche, Appellant Pro Se. David Edward Johnson, Judith
Williams Jagdmann, OFFICE OE THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia; Roscoe Connell Roberts, VIRGINIA STATE
UNIVERSITY, Petersburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Karen B. Wyche, proceeding pro se, appeals the magistrate

judge’s order* granting the Defendant’s motion to dismiss with

prejudice for failure to comply with various procedural and court

directives.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Wyche v. Virginia State University, No. CA-04-766-DWD

(E.D. Va. May 12, 2005).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




     *
      The case was decided by the magistrate judge upon consent
of the parties. 28 U.S.C. § 636(c)(1) (2000).

                                   - 2 -